                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION
                              CIVIL ACTION NO. 3:17-CV-76-JRW-CHL


ROSE M. SIMPSON,                                                                                        Plaintiff,

v.

XEROX EDUCATION SERVICES, LLC, et al.,                                                              Defendants.


                               MEMORANDUM OPINION AND ORDER

          Before the Court is the Motion to Amend Complaint & Request for Additional Assistance

filed by Plaintiff, Rose M. Simpson (“Simpson”).1                     (DNs 63, 71.)         Defendants, Conduent

Education Services, LLC (“CES”), f/k/a Xerox Education Services, LLC (“Xerox”), d/b/a/ ACS

Education Services (“ACS”), and Conduent, Inc. (“Conduent”) (collectively “Defendants”), filed

responses (DNs 74, 77), and Simpson filed replies (DNs 75, 78).2 Therefore this matter is ripe for

review.

          For the reasons set forth below, Simpson’s Motion to Amend Complaint & Request for

Additional Assistance (DNs 63, 71) is GRANTED IN PART and DENIED IN PART.




1
  Simpson filed her motion twice at DNs 63 and 71. The only difference between the two filings is that Simpson
attached a redacted copy of the exhibit to her original motion (DN 71-1) and an additional exhibit (DN 71-2) to her
second motion (DN 71). Because the two motions are identical, for the purpose of this Opinion, the Court will cite
only to DN 63 but will consider the additional exhibit attached at DN 71-2.
2
  Though Defendants admitted in their second response that that Simpson’s motion at DN 71 appeared to be an exact
duplicate of the one filed at DN 63, Defendants still filed a second, eight-page response. (DN 77.) Because
Defendants’ initial response was only fifteen pages, the Court will still consider Defendants’ second response because
Defendants did not submit in total more than the twenty-five pages permitted by LR 7.1(d) for responses. Simpson’s
combined replies total nineteen pages, more than the fifteen pages permitted for replies by LR 7.1(d). Because
Defendants raised new arguments in their second response (DN 77) that were not raised in their initial response (DN
74), the Court finds it appropriate to consider Simpson’s second reply. However, the Court cautions both Parties to
refrain from filing duplicative motions, responses, and replies in the future and to carefully adhere to all Local Rules,
including those regarding page limits.
I.     BACKGROUND

       A.      Factual and Procedural Background

       Simpson filed the instant action on February 8, 2017. (DN 1.) Though her initial

Complaint contained no legal causes of action, in it, she generally alleged that the then sole-

Defendant, Xerox was attempting to collect student loan debt that she consolidated in 2002 and

paid in full in 2005. (Id. at PageID # 5.) She likewise alleged that her signatures were forged on

promissory notes from 2005 and 2006. (Id.) She also stated in support that “in 2015 [Xerox d/b/a

ACS] . . . was investigated for miscalculating payments and overcharging some borrowers and this

goes back as far as 2006.” (Id.) As to the damages being sought, Simpson listed, among other

items, “the inability to find employment due to [Xerox d/b/a ACS] incorrectly reporting to 3 credit

bureaus on [her] credit reports.” (Id. at PageID # 7.) On August 24, 2017, Defendants filed a

Motion to Dismiss Simpson’s Complaint. (DN 13.) While the Court granted the same, it permitted

Simpson to file an amended complaint specifying what claims she was asserting against what

entities. (DN 18.)

       In her Amended Complaint, filed on October 16, 2017, Simpson asserted causes of action

under the Consumer Financial Protection Act of 2010 (“CFPA”), 12 U.S.C. § 5511, et seq.; the

Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq.; and the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., against both CES and Conduent based

generally on the Defendants’ “unlawful acts and practices in connection with Defendants’

servicing and collection of student loans.”      (DN 21.)     Simpson asserted that there were

inconsistencies in the amount she allegedly owed pursuant to the loan at issue and that Defendants

“misreported information to consumer reporting agencies by stating that [Simpson] had defaulted

. . . .” (Id. at PageID # 74-75.) She alleged that “ACS was under investigation for miscalculating




                                                2
payments and overcharging borrowers which [sic] goes back as far as 2005.” (Id. at 75.) She also

reiterated her claim that she paid off her loan in 2005. (Id. at 77.) Defendants filed a second

Motion to Dismiss. (DN 23.) In a December 19, 2017, Memorandum Opinion and Order, the

Court granted in part and denied in part that motion, dismissing Simpson’s claims under the CFPA

and FCRA but permitting her claim under the FDCPA, 15 U.S.C. § 1692(e)(10), to proceed. (DN

32.)

        On December 22, 2017, Simpson filed a Motion to Amend her Complaint. (DN 33.)

Simpson requested permission to reassert a claim under the FCRA, 15 U.S.C. § 1681s-2, based on

Defendants’ failure to conduct a reasonable investigation into the dispute she filed with two

consumer reporting agencies to which Defendants reported her debt. (Id.) Simpson also requested

permission to reassert a claim under the FDCPA, 15 U.S.C. §1692g. (Id.) The undersigned

recommended that the Court grant Simpson’s Motion to Amend, and the Court did so on July 12,

2018.3 (DN 38.) In her Amended Complaint (DN 39), Simpson alleged that there were continuing

violations of the FCRA and FDCPA that overrode the statute of limitations because her debt was

transferred to Education Credit Management Corporation (“ECMC”) and to Navient. (DN 39.)

She also asserted that the “Defendants have continuously given misinformation to credit reporting

agencies, ECMC, and Navient.” (Id. at 182.) She stated that “Defendant’s negligence . . . [led] to

the alleged loan being transferred twice, continuously giving misinformation to these companies,

continuously misreporting to the credit reporting agencies and continuously being unwilling to

fully investigate this matter since 2005.” (Id. at 184.) Defendants filed a third Motion to Dismiss.

(DN 41.) In its October 22, 2018, Memorandum Opinion and Order, the Court granted in part and




3
 The undersigned issued a report and recommendation because Defendants opposed Simpson’s request to amend on
grounds that amendment would be futile because her claims were time-barred. (DN 35.)


                                                     3
denied in part Defendants’ Motion. (DN 46.) The Court dismissed Simpson’s FDCPA claim

pursuant to 15 U.S.C § 1692g but permitted her remaining claims to proceed.

       Defendants then filed a Motion to Close the Pleadings (DN 47), which the Court granted

(DN 50). The Court entered an Order for Meeting and Report setting an in-person scheduling

conference before the undersigned for January 9, 2019, and directing the Parties to file a proposed

discovery plan. (DN 51.) The Parties filed separate proposed discovery plans on December 13,

2018. (DNs 52, 53.) In her proposed plan, Simpson indicated that “[t]he parties do not need any

additional time for amendment of pleadings and request that the amendment of pleadings deadline

be closed.” (DN 53, at PageID # 256.) Defendants’ plan contained identical language. (DN 52,

at PageID # 252.) After the scheduling conference, the Court entered a scheduling order in

which—despite the Parties not having requested the same—it set a deadline of March 1, 2019, for

any motion to join additional parties or to amend pleadings. (DN 54.)

       Defendants took Simpson’s deposition on May 30, 2019. (DN 77-2.) The court reporter

sent Simpson an electronic copy of her deposition transcript on June 12, 2019, and indicated in a

letter dated the same day that the errata sheet would need to be returned within thirty days. (DNs

77-4, 77-7.) Thereafter, Simpson requested a hard copy, which the court reporter mailed to her on

June 17, 2019. (DN 77-7.) On both June 21, 2019, and July 10, 2019, Simpson e-mailed

Defendants’ counsel to indicate that she did not receive the hard copy of the transcript until June

18, 2019, and would therefore, return the errata sheet by July 18, 2019. (DN 63, at PageID # 334;

DNs 77-5, 77-6.) Defendants did not respond to those e-mails, indicating in their response that

the e-mails “did not appear to be requesting an extension, and based on her description, there

seemed to be no issue with the 30-day calculation.” (DN 77, at PageID # 952.) Defendants

represented that they did not know at the time of Simpson’s e-mails that she received an earlier




                                                4
copy electronically. (Id.) While Simpson stated she had planned to mail the errata sheet on July

12, 2019, her grandmother passed away unexpectedly that date preventing her from doing so. (DN

63, at PageID # 335.) The court reporter received Simpson’s errata sheet in the mail on July 16,

2019. (DN 77-7.) The nine-page errata sheet requested a number of changes because Simpson

“did not hear the question correctly,” listed several items as typographical errors, and asserted

multiple objections based upon needing to clarify an answer and/or add an objection not asserted

during the deposition. (DN 77-3.) Simpson also attempted to object to thirty-six pages of

deposition testimony stating as her proposed change, “I object to these questions,” and as a reason

that she “was not given [a] document prior to the deposition, and [she] was not allowed to verify

if th[e] document was [her] bankruptcy petition.” (Id. at PageID # 1169.)

       B.      The Instant Motions

       Simpson filed the instant Motion to Amend and for Additional Assistance related to the

errata sheet on July 26, 2019, (DN 63), and again on August 8, 2019, (DN 71). Therein, Simpson

requested leave to amend her Complaint to add a fraud claim and three additional causes of action

under the FDCPA. (DN 63.) As to the fraud claim, Simpson indicated that she believed initially

when she filed this lawsuit that a third party had forged her signature on the 2005 and 2006

promissory notes but stated that after completing discovery, she now possessed “a plethora of

evidence” to prove Defendants forged her signatures. (Id. at PageID # 333.) She claimed the

evidence came from review of Defendants’ discovery responses, document production, and the

existence of other lawsuits regarding Defendants’ alleged student loan servicing misconduct. (Id.)

She requested leave to add several claims under various subsections of the FDCPA, 15 U.S.C. §

1692e. (Id.) As to her claim under 15 U.S.C. § 1692e(2)(A), Simpson alleged that the Defendants

falsely represented the character and amount of her debt based on erroneous manual adjustments




                                                5
to the principal balance of her loan as demonstrated on the borrower history and activity report

Defendants produced. (Id.) She alleged that Defendants falsely represented the character and

amount of her debt to “numerous [third] parties including the credit reporting agencies, ECMC,

[and] Navient.” (Id.) As to her claim under 15 U.S.C. § 1692e(8), she alleged that Defendants

“lied and knowingly communicated false and erroneous information regarding the alleged 2005

and 2006 loans to numerous [third] parties including the credit reporting agencies, ECMC, [and]

Navient.” (Id. at 334.) Finally, as to her claim under 15 U.S.C. § 1692e(14), she alleged that

Defendants failed to use the true name of their businesses when reporting information to the credit

reporting agencies. (Id.)

       Defendants argued in response that Simpson should not be permitted to file another

amended complaint in this lawsuit and that Simpson had not shown good cause for requesting to

do so past the Court’s March 1, 2019, deadline to amend pleadings. (DN 74.) Defendants argued

that given that fact discovery had closed, Defendants were preparing summary judgment motions,

and a settlement conference was imminent, the addition of new legal theories at this stage of the

case would significantly prejudice them. (Id. at PageID # 570, 578-79.) Defendant stated that

Simpson had already been given multiple opportunities to amend her complaint and did not

establish her diligence in attempting to meet the case management order’s requirements in her

instant motion. (Id. at 576-77.) Specifically, the Defendants noted that despite references to a

“plethora” of “new evidence” in her motion, she did not identify any such new evidence in her

motion with specificity. (Id. at 578.) Finally, Defendants made a number of arguments as to why

the new claims Simpson sought leave to assert were futile. (Id. at 579-82.)

       In her replies, Simpson reiterated that the new evidence she believed gave rise to her claims

came from Defendants’ discovery responses, document production, and additional lawsuits




                                                 6
regarding Defendants’ conduct. (DN 75.) She argued that good cause existed to permit her

amendment based on “new information that was unavailable by the amended pleadings deadline

of March 1, 2019.” (Id. at PageID # 808.) She emphasized in her replies that “there [we]re

numerous discrepancies, errors and lies in the documents Defendants submitted during discovery,

and in their answers to the Interrogatories that clearly support[ed] [her] new claims.” (DN 78, at

PageID # 1185.)

       Simpson also requested that changes be made to her deposition transcript. (DN 63, at

PageID # 334.) She indicated that she has hearing problems and did not hear some questions

correctly. While she admitted that she sent her errata sheet to the court reporter four days after the

deadline advocated by the court reporter and Defendants, she indicated that the court reporter and

Defendants’ counsel failed to respond to her e-mails about the time frame and that she experienced

a family emergency justifying the delay. (Id.) Further, she argued that substantive changes to her

deposition transcript were proper pursuant to Ky. R. Civ. P. 30.05. (Id. at 335.) In response,

Defendants argued that Simpson’s requested changes were both untimely and improper under

federal law. (DN 77.)

II.    DISCUSSION

       A.      Motion to Amend

               1.       Legal Standard

       The Sixth Circuit has held that in considering a request to amend a complaint past the

deadline set for amending pleadings, “a plaintiff must first show good cause under Rule 16(b) for

failure earlier to seek leave to amend before a court will consider whether amendment is proper

under Rule 15(a).” Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir. 2003).




                                                  7
         In evaluating whether a party has shown “good cause” within the meaning of Fed. R. Civ.

P. 16(b), the primary consideration is “the moving party’s diligence in attempting to meet the case

management order’s requirements.” Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002)

(quoting Bradford v. DANA Corp., 249 F.3d 807, 809 (8th Cir. 2001)); see also Fed. R. Civ. P.

16(b) advisory committee’s note to 1983 amendments (“[T]he court may modify the schedule on

a showing of good cause if it cannot reasonably be met despite the diligence of the party seeking

the extension.”). Additionally, a court must consider whether modification of the scheduling order

will prejudice the opposing party. Leary, 349 F.3d at 906.

         As to whether the amendment is proper, Fed. R. Civ. P. 15 provides that [t]he court should

freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). However, a Court may

appropriately deny leave to amend based on “undue delay, bad faith or dilatory motive on the part

of the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of amendment,

etc.” 4 Foman v. Davis, 371 U.S. 178, 182 (1962).




4
  The Sixth Circuit has not directly spoken as to whether a magistrate judge has authority to deny a motion for leave
to amend on the basis of futility. See, e.g., Gibbs v. Norfolk S. Ry. Co., No. 3:14-cv-587-DJH, 2015 WL 4273208, at
*2 (W.D. Ky. July 14, 2015). There is likewise a split of opinion among the district courts within the Sixth Circuit on
this issue. Compare Hira v. New York Life Ins. Co., No. 3:12-cv-363, 2014 WL 2177799, at *1 (E.D. Tenn. May 23,
2014) (“Magistrates do decide motions to amend involving the issue of futility, and the decision is considered
nondispositive.”), with Durthaler v. Accounts Receivable Mgmt., Inc., No. 2:10-cv-1068, 2011 WL 5008552, at *4
(S.D. Ohio Oct. 20, 2011) (“There is some conceptual difficulty presented when the primary basis for a party’s
opposition to the filing of an amended pleading is that the pleading is futile, i.e. that it fails to state a claim upon which
relief can be granted. A Magistrate Judge cannot ordinarily rule on a motion to dismiss, see 28 U.S.C. § 636(b)(1)(A),
and denying a motion for leave to amend on grounds that the proposed new claim is legally insufficient is, at least
indirectly, a ruling on the merits of that claim.”). However, here, because the undersigned finds that Simpson has not
shown good cause for her request to amend after the deadline for doing so set in the Court’s scheduling order expired,
the undersigned does not reach Defendants’ futility argument. Accordingly, the undersigned concludes that the instant
motion to amend is a “pretrial matter not dispositive of a claim or defense” within the meaning of Fed. R. Civ. P. 72(a)
that the undersigned has jurisdiction to hear and determine pursuant to the Court’s referral (DN 5) and 28 U.S.C. §
636(b)(1)(A). Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A) (2018).


                                                              8
               2.      Analysis

       The Court finds that Simpson has not shown good cause for her failure to seek leave to

amend past the deadline for doing so. Despite arguing that the claims she sought leave to assert

are based on new evidence, she failed to specifically identify or attach any such new evidence to

her motion and subsequent filings. Instead, to her first motion, she attached only a twenty-six page

summary document she typed listing the “Lies, Errors & Discrepancies” she identified in

Defendants’ discovery responses. (DN 63-1.) While she did attach Defendants’ responses to her

first set of discovery requests to her second motion, she did not specifically identify which

responses purported to provide the new information on which her new claims were based. (DN

71-2.) Even in comparing the two documents, the Court cannot glean on what specific new

evidence Simpson is relying. Instead, her typed summary appears to mainly consist of her

allegations regarding conversations she had with Defendants’ representatives and citations to news

articles she claimed support her view of Defendants’ actions. (DN 63-1.) A summary of her

conversations with Defendants’ representatives does not constitute new evidence provided by

Defendants because the same was within Simpson’s possession before Defendants’ discovery

responses were served. Additionally, without more, the news articles she cited to regarding the

existence of Defendants’ various settlements with the Consumer Financial Protection Bureau

(“CFPB”) and other entities do not serve to establish a basis to allege any misconduct by

Defendants as to Simpson in this case. Though Simpson’s typewritten summary specifically

referenced several documents by name (e.g. Borrower History and Activity Report, Client/Audit

Review Report, Express Pay/Payphone Authorization Report, etc.), she did not attach the

documents themselves to enable the Court to review or assess her allegations with regard to those




                                                 9
documents.5 (Id. at PageID # 348-57.) She also attached another typed summary to her first reply

entitled “NSLDS Discrepancies” but did not attach all the documents referenced therein or make

clear to which of the documents she did attach that she was referring. (DNs 75-1, 75-2, 75-3, 75-

4, 75-5, 75-6.) Without the “new evidence” on which Simpson argued she was basing her new

claims, the Court cannot accept that there is any truly new evidence.

        Simpson also failed to specify when she received any new evidence. As indicated above,

“good cause” is defined by diligence in attempting to meet the deadlines in the scheduling order.

Inge, 281 F.3d at 625. When Simpson received the “new evidence” on which she argued her new

claims are based is extremely relevant to determining whether she exercised diligence in

attempting to meet the deadlines set by the Court. See Innovation Ventures, LLC v. Custom

Nutrition Labs., LLC, No. 12-13850, 2016 WL 9712013, at * 2 (E.D. Mich. Jan. 25, 2016) (“If

new evidence is the basis for amending the complaint, there is no good cause where the plaintiff

delays in seeking the amendment after it becomes aware of the new evidence.”). The deadline to

amend pleadings expired on March 1, 2019, and the fact discovery deadline first expired on June

7, 2019, before being extended by the Court to August 6, 2019, at the request of Defendants over

Simpson’s objection. (DNs 54, 60.) Simpson did not file her motion to amend the first time until

July 26, 2019, and then filed it again on August 8, 2019, after the expiration of the extended

discovery deadline. (DNs 63, 71.) Without an understanding of when Simpson received the

evidence on which she purported to rely, the Court cannot assess whether Simpson really was

diligent in attempting to meet the case schedule. Even though Simpson made no representation

regarding when she received the evidence, the Court notes that the Certificate of Service on


5
  Simpson stated in her first reply that Defendants attached the Borrower History and Activity Report as Exhibit 2 to
their response. (DN 75, at PageID # 812.) However, Exhibit 2 to Defendants’ response (DN 74) consisted of excerpts
from Simpson’s deposition (DN 74-2), and no other document Defendants attached to their response is titled
“Borrower History and Activity Report.”


                                                        10
Defendants’ discovery responses indicated they were served on May 20, 2019. (DN 71-2, at

PageID # 471.) Assuming the “new evidence” referenced by Simpson was provided on that date—

and not as part of Defendants’ initial disclosures or at some earlier date—Simpson’s motion still

does not explain the delay between May 20, 2019, and the filing of her motion (DN 63) on July

26, 2019, a delay of approximately sixty-seven days. Simpson likewise included no representation

regarding the number of documents provided so as to explain why it would have taken that length

of time to review the same and prepare her motion. Simpson merely stated in passing that she has

spent nearly “1,000 agonizing documented hours” since 2011 “trying to prove [that she] paid [her]

2002 consolidation loan in full in June 2005 and that the forged 2005 and 2006 consolidated

student loans are not [hers].” (DN 75-4, at PageID # 928.) But because this lawsuit was only filed

in February 2017, this representation gives the Court no basis to conclude how long or when

Simpson spent time reviewing the documents she received in relation to the date she filed her

motion for leave to amend.

       Finally, without the documentation referenced above, the Court is unconvinced by her

instant filings that Simpson’s claims are actually based upon new evidence because her current

allegations overlap significantly with those she previously made. For example, as to her fraud

claim, she alleged in her instant motion that she initially thought a third party had forged her

signature on the 2005 and 2006 promissory notes and that she now has evidence that Defendants

forged her signatures. (DN 63, at PageID # 333.) However she has repeatedly alleged that her

signatures were forged on the promissory notes since her initial complaint. (DN 1, at PageID # 5.)

CES pointed out in its first motion to dismiss that Simpson didn’t allege that CES or anyone

associated with CES forged her signature (DN 7, at PageID # 35), and Simpson stated in response

that “the fraud committed by the Defendant was secondary” to another issue regarding her loan,




                                               11
implying that she believed Defendants to have forged her signatures. (DN 17, at PageID # 62

(emphasis added).) Further, in a November 7, 2017, filing, Simpson stated that she “did not have

physical proof that [her] signature was forged on the 2006 promissory note until November 2014”

(DN 26, at PageID # 108), but in her reply in support of her motion she stated that Defendants

forged her signature in December 2014. (DN 75, at PageID # 814.) Both statements cannot be

true. These allegations related to the forgery suggest that, in any event, Simpson was aware of a

potential fraud claim long because the March 1, 2019, discovery deadline. As to her FDCPA

claims, Simpson has repeatedly contended in her prior filings that the Defendants submitted

incorrect information to third parties. (See, e.g., DN 1, at PageID # 7 (“[ACS] incorrectly reporting

to 3 credit bureaus on my credit reports”); DN 21, at PageID # 74 (“Defendants also misreported

information to consumer reporting agencies . . . .”); DN 28, at PageID # 122 (“I am currently

dealing with the ramifications of the Defendant’s . . . incorrect reporting to the credit reporting

agencies . . .”); DN 39, at PageID # 183 (“Defendants have continuously given misinformation to

credit reporting agencies, ECMC and Navient”).) Simpson also previously made allegations

regarding Defendants’ settlements with other organizations for “miscalculating payments and

overcharging borrowers . . .” (DN 21, at PageID # 75.) As the Sixth Circuit has explained, “[a]

plaintiff does not establish ‘good cause’ to modify a case schedule to extend the deadline to amend

the pleadings where she was aware of the facts underlying the proposed amendment to her pleading

but failed, without explanation, to move to amend the complaint before the deadline.” Ross v. Am.

Red Cross, 567 F. App’x 296, 306 (6th Cir. 2014). For these reasons, without documentation to

support that the specific claims she sought leave to add in the instant motion are based on new

evidence, the Court cannot conclude that Simpson diligently sought to meet the Court’s deadlines.




                                                 12
       The Court also notes that this would be Simpson’s Third Amended Complaint and the

fourth version of her Complaint filed in this action. All three prior complaints were followed by

a motion to dismiss requiring briefing by the Parties and a decision by the Court. “[A]lthough

courts ‘must give a party a fair chance to present claims and defenses, [the court] must also protect

a busy district court [from being] imposed upon by the presentation of theories seriatim.’ ”

Anderson v. Kentucky One Health, Inc., No. 3:17-cv-359-TBR, 2017 WL 6347966, at *2 (W.D.

Ky. Dec. 12, 2017) (quoting Daves v. Payless Cashways, Inc., 661 F.2d 1022, 1025 (5th Cir.

1981)). As Simpson has been given ample previous opportunities to amend her Complaint and

has not supported her claim that her current allegations are based on new evidence, the Court

concludes she has not shown good cause.

       Even assuming Simpson had been able to show good cause, Defendants would be

significantly prejudiced here. As Defendants indicated, fact discovery in this case has concluded,

and the Court would be forced to reopen it if Simpson added new allegations to her Complaint.

Further, this case is ready to proceed to a settlement conference and dispositive motions, both of

which would likely be further postponed in the case of an amendment.

       For all these reasons, the Court will deny Simpson’s request for leave to amend. Because

the Court concludes that Simpson did not show good cause for her untimely request, the Court

does not reach the question of whether Simpson’s proposed amended claims are futile.

       B.      Errata Sheets

               1.      Legal Standard

       Fed. R. Civ. P. 30(e)(1) provides that

       (1) Review; Statement of Changes. On request by the deponent or a party before
       the deposition is completed, the deponent must be allowed 30 days after being
       notified by the officer that the transcript or recording is available in which:
               (A) to review the transcript or recording; and



                                                 13
                 (B) if there are changes in form or substance, to sign a statement listing the
                 changes and the reasons for making them.”

Fed. R. Civ. P. 30(e)(1). The Rule does not define what it means by “changes in form or

substance.” However, in Trout v. FirstEnergy Generation Corp., 339 F. App’x 560 (6th Cir.

2009), the Sixth Circuit suggested that Rule 30(e)(1) does not allow a deponent to change his or

her testimony under oath. The Sixth Circuit explained, “”Rule 30(e) does not allow one to alter

what was said under oath. If that were the case, one could merely answer the questions with no

thought at all[ ], then return home and plan artful responses. . . . A deposition is not a take home

examination.” Id. (citations omitted) (quoting Tuttle v. Tyco Elecs. Installation Servs., Inc., No.

2:06-cv-581, 2008 WL 343178, at *4 (S.D. Ohio Feb. 7, 2008)). Though unpublished and only

discussed in passing, a majority of district courts within the Sixth Circuit have interpreted Trout

to provide that an errata sheet is not a vehicle for a deponent to make substantive changes to

deposition testimony.6




6
 See Caudill Seed & Warehouse Co., Inc. v. Jarrow Formulas, Inc., No. 3:13-cv-82-CRS, 2019 WL 1435934, at *5
n.1 (W.D. Ky Mar. 29, 2019); Ramirez v. Bolster& Jeffries Health Care Grp., LLC, No. 1:12-cv-205-GNS, 2016 WL
4132294, at *3 (W.D. Ky. Aug. 3, 2016) (collecting cases); James T. Scatuorchio Racing Stable, LLC v. Walmac Stud
Mgmt., LLC, No. 5:11-374-DCR, 2014 WL 1744848, at *3 (E.D. Ky. Apr. 30, 2014); Clare v. Chrysler Grp., LLC,
No. 13-11225, 2014 WL 2515212, at *1 (E.D. Mich. June 4, 2014); Walker v. 9912 E. Grand River Assocs., LP, No.
11-12085, 2012 WL 1110005, at *3-4 (E.D. Mich. Apr. 3, 2012); Giebel v. Lavalley, No. 5:12-CV-750, 2013 WL
6903784, at *4-5 (N.D. Ohio Dec. 31, 2013); Hall v. U.S. Cargo & Courier Service, LLC, No. 2:16-CV-330, 2019
WL 2524424, at *2 (S.D. Ohio June 18, 2019); Tchankpa v. Ascena Retail Grp., Inc., No. 2:16-CV-895, 2018 WL
1472527, at *1 (S.D. Ohio Mar. 26, 2018); European Pensions Mgmt. Ltd. v. Columbus Life Ins. Co., No. 1:16-CV-
542, 2017 WL 4540233, at *12 (S.D. Ohio Oct. 11, 2017); Horter Inv. Mgmt., LLC v. Cutter, No. 1:15-CV-00477,
2017 WL 1424327, at *3 (S.D. Ohio Apr. 20, 2017); McClendon v. Hightowers Petroleum Co., No. 1:14-CV-00619,
2016 WL 2859625, at *2 (S.D. Ohio May 16, 2016); Jones-McNamara v. Holzer Health Systems, Inc., No. 2:13-CV-
616, 2015 WL 196048, at *4 (S.D. Ohio Jan. 14, 2015); Mullins v. Cyranek, No. 1:12-CV-384, 2014 WL 3573498, at
*2 (S.D. Ohio July 21, 2014); Lewis v. Hawkins, No. 3:16-CV-315-TAV-HBG, 2017 U.S. Dist. LEXIS 162003, at
*16 (E.D. Tenn. Sept. 28, 2017); Dentsply Int’l v. U.S. Endodontics, LLC, No. 2:14-CV-196, 2014 U.S. Dist. LEXIS
181352, at *4 (E.D. Tenn. Nov. 18, 2014); CNB Bancshares, Inc. v. StoneCastle Sec. LLC, No. 3:09-CV-33, 2012 WL
2887256, at *3 (E.D. Tenn. July 13, 2012); Jeffries v. Emerson Indus. Automation, No. 14-CV-2431-SHL-TMP, 2015
WL 11019142, at *1 (W.D. Tenn. Aug. 6, 2015); Hensley v. Methodist Healthcare Memphis, No. 13-2436-STA-CGC,
2014 WL 11514824, at *2 (W.D. Tenn. July 28, 2014); Taylor v. W. Tenn. State Penitentiary, No. 2:11-CV-02843-
CGC, 2014 WL 2036048, at *2 (W.D. Tenn. May 16, 2014); E.E.O.C. v. Skanska USA Building, Inc., 278 F.R.D. 407,
412 (W.D. Tenn. 2012). But see Hank v. Great Lakes Constr. Co., No. 1:16-CV-02104, 2017 WL 10127362, at *1
n.3 (N.D. Ohio Aug. 2, 2017), reconsideration denied, 2017 WL 10127363 (N.D. Ohio Aug. 21, 2017); Jermano v.
Graco Children’s Products, Inc., No. 13-CV-10610, 2015 WL 1737548, at *2 (E.D. Mich. Apr. 16, 2015).


                                                       14
               2.      Analysis

       Simpson cited to the Kentucky Rules of Civil Procedure arguing that the changes she

sought to make to her deposition in her errata sheet were proper. (DN 63, at PageID # 335.)

However, the applicable Federal Rule to this case, Fed. R. Civ. P. 30(e)(1), has been interpreted to

compel the opposite conclusion. In reviewing Simpson’s errata sheet and comparing the same to

the deposition testimony she seeks leave to correct, the Court holds that the vast majority of the

approximately seventy changes Simpson attempted to make constitute improper changes under the

authority cited above. (Compare DN 77-2, with DN 77-3.) For example, on numerous occasions,

Simpson attempted to change her answer to a question from “yes” to “no” or vice versa or to

change “I don’t know” or “I don’t recall” to an affirmative yes or no response. (Compare DN 77-

2, at PageID # 1087, 1089, 1092, 1102, 1105-06. 1115, 1119, 1138, 1159, with DN 77-3, at PageID

# 1165-69, 1172-73.) This is improper absent an allegation that the court reporter made an error.

See Greenway v. Int’l Paper Co., 144 F.R.D. 322, 325 (W.D. La. 1992). Simpson also attempted

on a number of occasions to add a qualification after an answer. For example:

       Deposition Transcript            Requested Change                    Reason
       A.   Yes.                  NO. I never received any         I did not hear the
                                  additional student loans after   question correctly.
                                  the June 2005 payoff.
       A.      No.                YES, with Defendants in          I did not hear the
                                  September 2011.                  question correctly

(DN 77-2, at PageID # 1093, 1105; DN 77-3, at PageID # 1166-67.) This too is improper where

Simpson did not state the qualification during the deposition. On a number of other occasions,

Simpson sought to overtly change her testimony. For example,


        Deposition Transcript           Requested Change                    Reason
       A.     Yes, but it’s       I possibly made a payment in     I did not hear the
       incorrect.                 May ’05 but not June ’05.        question correctly.



                                                15
        Deposition Transcript            Requested Change                     Reason
       A.      At the time, I     Initially, I did not realize the   I did not hear the
       hadn’t seen the            2006 loan had been forged          question correctly.
       promissory note            because I had not seen the
       because, like I said, it   promissory note. I first
       took them over two –       thought it was just an error in
       excuse me, over three      Defendants’ bookkeeping.
       years to produce the       Since first having knowledge
       2006 promissory note,      of this loan in November
       and I have proof that I    2011, I told Defendants it was
       requested it many          not my loan. I requested the
       times.                     2006 promissory note from
                                  Defendants for over 3 years
                                  before they were able to
                                  produce it.
       A.     No. Actually        I hand wrote notes as I spoke      I did not hear the
       had typed up when I        to Defendants from                 question correctly.
       had contact with the       September 2011 on but did
       company, the               not add these notes to the
       Defendants.                “Timeline” until after I filed
                                  this lawsuit.
       A.     There was – the     I thought the student loan         I did not hear the
       department of              listed on my 2008 bankruptcy       question correctly.
       education was on the       was an error and belonged to
       2008, yes.                 someone else.
       A.     committed           committed fraud twice by           Typographical error.
       fraud by forging my        forging my signatures to
       signatures to cover it     cover it

(DN 77-2, at PageID # 1117, 1145, 1152, 1159, 1162; DN 77-3, at PageID # 1168, 1172-73.)

Simpson also attempted to insert “I object to this question” into numerous responses when she did

not assert the same during the deposition, sometimes disingenuously calling the omission of the

same a “typographical error.” (Compare DN 77-2, at PageID # 1123-32, with DN 77-3, at PageID

# 1169-71.) Changes such as these are simply not permissible under the authorities cited above,

especially in light of the fact that Simpson does not appear to contest that the court reporter

accurately transcribed her testimony during the deposition. While the Court is not unsympathetic

to Simpson’s hearing difficulties, Simpson will have ample opportunity at any trial in this matter

to explain why her deposition testimony was inaccurate because she misheard particular questions.


                                                16
        Indeed, the Court finds only two examples in which Simpson sought to make proper

changes under Fed. R. Civ. P. 30(e)(1). She attempted to correct the spelling of her husband’s

name and her title at a former job from “sales training” as listed in the transcript to “sales trainee.”

(DN 77-3, at PageID # 1165.) Despite these changes having been sent outside the thirty day period

prescribed by Rule 30(e), given Simpson’s personal circumstances and her attempts to seek

clarification of the deadline to respond with her errata sheet, the Court will permit those two

changes. The Court will direct Simpson to prepare a new errata sheet containing only those

changes as set forth below. In all other respects, the Court will deny her request for additional

assistance.

III.    ORDER

        For the reasons set forth above,

        IT IS HEREBY ORDERED that Simpson’s Motion to Amend Complaint & Request for

Additional Assistance (DNs 63, 71) is GRANTED IN PART and DENIED IN PART as follows:

        (1)     Simpson’s request to amend her Complaint is DENIED.

        (2)     Simpson’s request for additional assistance regarding her errata sheet is

                GRANTED as to her attempt to correct the spelling of her husband’s name on page

                fourteen, line seven of her deposition and her attempt to correct her title on page

                twenty-seven, line nineteen of her deposition. Her request is DENIED as to her

                remaining attempted corrections.

        (3)     On or before March 16, 2020, Simpson shall prepare a new errata sheet containing

                only the two changes listed in Subsection (2) above, sign, and serve the same on

                Defendants to be attached to her deposition transcript. Simpson shall also serve a




                                                  17
                    copy of the instant opinion and her new errata sheet on the court reporter who

                    transcribed her deposition.

       IT IS FURTHER ORDERED that, in accordance with the Court’s September 9, 2019,

Order (DN 80), within fourteen days of entry of this Order, the Parties shall jointly contact the

undersigned’s Case Manager, Theresa Burch, via e-mail, at theresa_burch@kywd.uscourts.gov, to

schedule a telephonic status conference to discuss resetting the deadlines previously held in

abeyance and rescheduling the settlement conference in this matter.




cc: Counsel of record, Pro Se Plaintiff
    March 3, 2020




Appeal of this Order is subject to the terms and time limitations of Fed. R. Civ. P. 72(a) and L.R.
72.2.




                                                  18
